UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

SHREVEPORT DIVISION
JERROD COOPER CIVIL ACTION NO. 16-1706
SECTION P
VS.
JUDGE ELIZABETH E. FOOTE
COLIN ROGERS, ET AL. MAG. JUDGE KAREN L. HAYES

JU_DG_ME_N_T_

The Report and Recornrnendation of the Magistrate Judge having been considered, no
objections thereto having been filed, and finding that same is supported by the law and the record
in this matter,

IT IS ORDERED, ADJUDGED, AND DECREED that PlaintiffJerrod Cooper’ s remaining
claims against Robbie Tucker are DISMISSED WITH PREJUDICE, in accordance With the
provisions of Fed.R.Civ.P. 41(b) for failure to prosecute

SHREVEPORT, LOUISLANA, this § 2d Ada/y of February, 2019.

     

ELIZABETH E. F o s E

